Citation Nr: 0917513	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  05-26 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran had active service from March 1950 to March 1972.  
He died in February 2004.  The appellant is the surviving 
spouse of the Veteran.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an adverse rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.


FINDINGS OF FACT

1.  The competent medical evidence establishes that the 
Veteran acquired a nicotine dependence in service, and that 
such disorder proximately resulted in coronary artery disease 
(CAD) and claudication of the lower extremities.

2.  The Veteran filed a claim of service connection for 
tobacco-related disability prior to June 9, 1998, and service 
connection for CAD and claudication of the lower extremities 
were granted on the basis as being proximately due to 
service-connected nicotine dependence.

3.  The Veteran died on February [redacted], 2004 with the immediate 
cause of his death listed as respiratory failure due to 
aspiration pneumonia and coronary vascular accident (CVA) 
(stroke).  

4.  At the time of his death, the Veteran had a combined 100 
percent rating for service-connected disabilities effective 
July 1, 1994 based upon CAD status post coronary artery 
bypass grafting (CABG) rated as 100 percent disabling; 
claudication of the left lower extremity rated as 40 percent 
disabling; claudication of the right lower extremity rated as 
40 percent disabling; residuals of fractures of the 2nd and 
3rd right toes rated as 10 percent disabling; right calf 
donor site scar associated with CAD status post CABG rated as 
10 percent disabling; tinnitus rated as 10 percent disabling; 
infectious hepatitis rated as noncompensable; nicotine 
dependence rated as noncompensable; and left ear hearing loss 
rated as noncompensable.

5.  The appellant filed her claim for Dependency and 
Indemnity Compensation (DIC) benefits in March 2004, and the 
applicable law precludes establishing DIC benefits based upon 
a cause of death attributable to the use of tobacco products 
by a veteran during his or her service.

6.  The competent medical evidence establishes that the 
causes of the Veteran's death are attributable to his 
nicotine dependence.

7.  There is no competent evidence, independent of the 
Veteran's nicotine dependence, that there is a nexus between 
the cause of the Veteran's death and his active service 
and/or service-connected disability.


CONCLUSION OF LAW

Service connection for the Veteran's cause of death is not 
warranted.  38 U.S.C.A. §§ 1103, 1110, 1112, 1131, 1137, 
1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.312, 3.300 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

DIC benefits may be awarded to a veteran's spouse, children, 
or parents for death resulting from a service-connected or 
compensable disability.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  In order for service connection for the cause of 
the veteran's death to be granted, it must be shown that a 
service-connected disorder caused his or her death, or 
substantially or materially contributed to it.  Id.  A 
service-connected disorder is one that was incurred in or 
aggravated by active service.

Death is deemed to have been caused by a service-connected 
disability when the evidence establishes that a service-
connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  Service-
connected disability is deemed to have been the principal 
cause of death when it, singly or jointly with another 
disorder, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).

In determining whether a service-connected disability was a 
contributory cause of death, it must be shown that a service-
connected disability contributed substantially, materially, 
or combined with another disorder to cause death, or that it 
aided or lent assistance to the production of death.  
38 C.F.R. § 3.312(c).  See Harvey v. Brown, 6 Vet. App. 390, 
393 (1994).  Therefore, service connection for the cause of a 
veteran's death may be demonstrated by showing that the 
veteran's death was caused by a disability for which service 
connection had been established at the time of death or for 
which service connection should have been established.

In this case, the Veteran was service-connected for CAD and 
claudication of the lower extremities associated with 
nicotine dependence acquired during service.  There is no 
dispute that such disability materially contributed to the 
cause of the Veteran's death.  Regrettably, the appellant's 
entitlement to DIC benefits based on the already established 
service-connected CAD is affected by changes of law which 
intervened between the initial award of service connection 
for CAD during the Veteran's lifetime and the filing of the 
DIC claim on appeal.

By way of explanation, the applicable statute and 
implementing regulations that applied to claims filed on or 
before June 9, 1998 was interpreted as allowing direct 
service connection for disease or disability resulting from 
tobacco use during service or, alternatively, for disability 
due to tobacco if attributable to nicotine dependence 
acquired in service.  VAOPGCPREC 2-93 (Jan. 13, 1993; 
VAOPGCPREC 19-97 (May 13, 1997).

Effective for claims filed after June 9, 1998, Congress 
passed a law prohibiting VA from granting service connection 
for a disability on the basis that it resulted from disease 
attributable to the use of tobacco products by a veteran 
during his or her service.  38 U.S.C.A. § 1103(a).  This law 
did not prohibit, however, establishing service connection 
for disease or disability otherwise shown to have been 
incurred or aggravated during active service under the 
general laws pertaining to establishing service connection, 
to include on a presumptive basis.  38 U.S.C.A. § 1103(b).

The implementing regulation, 38 C.F.R. § 3.300, states as 
follows:

§ 3.300 Claims based on the effects of tobacco 
products.

(a) For claims received by VA after June 9, 
1998, a disability or death will not be 
considered service-connected on the basis that 
it resulted from injury or disease attributable 
to the veteran's use of tobacco products during 
service.  For the purpose of this section, the 
term "tobacco products" means cigars, 
cigarettes, smokeless tobacco, pipe tobacco, 
and roll-your-own tobacco.

(b) The provisions of paragraph (a) of this 
section do not prohibit service connection if:

    (1) The disability or death resulted from a 
disease or injury that is otherwise shown to 
have been incurred or aggravated during 
service.  For purposes of this section, 
"otherwise shown" means that the disability or 
death can be service-connected on some basis 
other than the veteran's use of tobacco 
products during service, or that the disability 
became manifest or death occurred during 
service; or

    (2) The disability or death resulted from a 
disease or injury that appeared to the required 
degree of disability within any applicable 
presumptive period under §§ 3.307, 3.309, 
3.313, or 3.316; or

    (3) Secondary service connection is 
established for ischemic heart disease or other 
cardiovascular disease under § 3.310(b).

(c) For claims for secondary service connection 
received by VA after June 9, 1998, a disability 
that is proximately due to or the result of an 
injury or disease previously service-connected 
on the basis that it is attributable to the 
veteran's use of tobacco products during 
service will not be service-connected under 
§ 3.310(a).

A claim for DIC is treated as an original claim by the 
survivor, independent of claims for service connection 
brought by the veteran during his lifetime, and unprejudiced 
by any adjudications concerning such claims.  See 38 C.F.R. 
§ 20.1106.  See also Stoll v. Nicholson, 401 F.3d 1375, 1380 
(Fed. Cir. 2005); Kane v. Principi, 17 Vet. App. 97 (2003).  

As a result, for DIC claims received by VA after June 9, 
1998, DIC benefits cannot be awarded for injury or disease 
attributable to the veteran's use of tobacco products during 
service even if service connection had previously been 
established for a tobacco-related disease or injury.  Stoll, 
401 F.3d at 1380; Kane v. Principi, 17 Vet. App. 97 (2003).

In Stoll, the deceased Veteran had established during his 
lifetime service connection for chronic obstructive pulmonary 
disease (COPD) secondary to nicotine dependence acquired 
during service.  Notably, the service connection claim was 
awarded prior to the enactment of 38 U.S.C.A. § 1103 in June 
1998.  The Veteran died of pneumonia caused by his COPD, but 
the surviving spouse's claim for DIC benefits filed after 
June 9, 1998 was denied by the Board based upon the 
prohibitions set forth in 38 U.S.C.A. § 1103(a).

In upholding the Board's denial of the DIC claim, the Stoll 
Court explained that survivors of veterans do not inherit the 
prior service-connection status of the veteran for purposes 
of DIC claims, as the veteran's entitlement to service-
connected benefits under 38 U.S.C.A. § 1110 and a survivor's 
entitlement to DIC benefits under 38 U.S.C.A. § 1310 were 
considered two different claims.  It was stated that the 
"intent" of 38 U.S.C.A. § 1103 was to address new claims of 
service connection, which encompassed a DIC claim based upon 
tobacco related disease or disability.

Thus, pursuant the United States Congress, 38 U.S.C.A. 
§ 1103(a), and the fact that this DIC claim was filed after 
June 9, 1998, the appellant is barred from entitlement to DIC 
benefits to the extent that the cause of the Veteran's death 
is attributable to the effects of tobacco products during 
service although it is recognized that service connection for 
CAD due to nicotine dependence acquired during service had 
been established during the Veteran's lifetime.

However, service connection for any disease or injury 
contributing to the cause of the Veteran's death is not 
precluded if such disease or injury is otherwise found to 
have been incurred or aggravated during service independent 
of the in-service tobacco use.  38 U.S.C.A. § 1103(b).  

Service connection connotes many factors but basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with active service, or if preexisting 
such service, was aggravated therein.  38 C.F.R. § 3.303(a).  
See 38 U.S.C.A. §§ 1110, 1131.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Certain chronic diseases, such as arteriosclerosis, which 
manifest to a degree of 10 percent or more within one year 
from separation from active service may be service connected 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. 
§§ 3.307(a), 3.309(a).  

Service connection may be granted, on a secondary basis, for 
a disability which is proximately due to, or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310.  
Similarly, any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of 
a service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  
In the latter instance, the nonservice-connected disease or 
injury is said to have been aggravated by the service-
connected disease or injury.  38 C.F.R. § 3.310.  In cases of 
aggravation of a veteran's nonservice-connected disability by 
a service-connected disability, such veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
38 C.F.R. § 3.322.

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the decision by the United States Court of Appeals 
for Veterans Claims (Court) in Allen v. Principi, 7 Vet. App. 
439 (1995), which addressed the subject of the granting of 
service connection for the aggravation of a nonservice-
connected condition by a service-connected condition.  See 71 
Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing provision 
at 38 C.F.R. § 3.310(b) was moved to sub-section (c).  Under 
the revised section 3.310(b), the regulation provides that:

Any increase in severity of a nonservice-
connected disease or injury that is proximately 
due to or the result of a service-connected 
disease or injury, and not due to the natural 
progress of the nonservice-connected disease, 
will be service connected.  However, VA will not 
concede that a nonservice-connected disease or 
injury was aggravated by a service-connected 
disease or injury unless the baseline level of 
severity of the nonservice-connected disease or 
injury is established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any time 
between the onset of aggravation and the receipt 
of medical evidence establishing the current 
level of severity of the nonservice-connected 
disease or injury.  The rating activity will 
determine the baseline and current levels of 
severity under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) and determine the 
extent of aggravation by deducting the baseline 
level of severity, as well as any increase in 
severity due to the natural progress of the 
disease, from the current level.

71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. 
§ 3.310(b)).

The Board has reviewed this case under both Allen and the old 
and new criteria.  See generally, Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 
(2004).

Furthermore, neither 38 U.S.C.A. § 1103(a) nor 38 C.F.R. 
§ 3.300 bar a finding of secondary service connection for a 
disability related to the veteran's use of tobacco products 
after the veteran's service, where that disability is 
proximately due to a service-connected disability that is not 
service-connected on the basis of being attributable to the 
veteran's use of tobacco products during service.  Service 
connection for a tobacco-related disability alleged to be 
secondary to a disability not service-connected on the basis 
of being attributable to the veteran's use of tobacco 
products during service may be warranted if the following 
criteria are met: (1) the service-connected disability caused 
the veteran to use tobacco products after service; (2) if so, 
the use of tobacco products as a result of the service-
connected disability was a substantial factor in causing a 
secondary disability; and (3) the secondary disability would 
not have occurred but for the use of tobacco products caused 
by the service-connected disability.  VAOPGCPREC 6-2003 (Oct. 
28, 2003).

For example, a Veteran service-connected for a mental 
disorder which results in a nicotine dependence may establish 
service connection for disease or disability attributable to 
the effects of secondarily service-connected nicotine 
dependence.  Id.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
has emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

The Board understands and sympathizes with the appellant's 
arguments in this case.  She argues that service connection 
for CAD and claudication of the lower extremities was 
established during the Veteran's lifetime, and that it is 
unconstitutional for VA to retroactively apply a change in 
service connection rules regarding tobacco-related diseases 
and disabilities.  She further argues that the provisions of 
38 C.F.R. § 3.300(b) provides an exception to the tobacco-
related disease or disability prohibition where ischemic 
heart disease or other cardiovascular disease can be 
established on a secondary basis.

In this case, the Veteran filed a claim of service connection 
for tobacco-related disability prior to June 9, 1998.  The 
record clearly establishes that the Veteran's CAD and 
claudication of the lower extremities were service-connected 
solely on the basis of a nicotine dependence acquired during 
service.  See RO rating decisions dated October 1998 and July 
2000.  These grants of service connection were based upon 
private and VA medical opinions which concluded that the 
Veteran had acquired a nicotine dependence during service, 
and that such disability caused the same underlying 
atherosclerotic vascular disease resulting in CAD and 
claudication of the lower extremities.  See VA examination 
reports dated September 1998 and March 2004; medical opinions 
from Dr. M.L.C., dated November 1998, January 2000 and 
October 2004.

The Veteran's death certificate documents that he died on 
February [redacted], 2004 with the immediate cause of his death 
listed as respiratory failure with underlying causes of death 
of aspiration pneumonia and CVA (stroke).  CVA (stroke) had 
on onset of 6 days prior to death followed by the aspiration 
pneumonia and respiratory failure.

At the time of his death, the Veteran had a combined 100 
percent rating for service-connected disabilities effective 
July 1, 1994 based upon CAD status post CABG rated as 100 
percent disabling; claudication of the left lower extremity 
rated as 40 percent disabling; claudication of the right 
lower extremity rated as 40 percent disabling; residuals of 
fractures of the 2nd and 3rd right toes rated as 10 percent 
disabling; right calf donor site scar associated with CAD 
status post CABG rated as 10 percent disabling; tinnitus 
rated as 10 percent disabling; infectious hepatitis rated as 
noncompensable; nicotine dependence rated as noncompensable; 
and left ear hearing loss rated as noncompensable.

The unanimous medical opinion in this case establishes that 
the Veteran's nicotine dependence contributed to his CVA and 
ultimate causes of death.  See VA medical opinion dated March 
2004; medical opinion from Dr. M.L.C., dated October 2004.  
There is no competent medical opinion to the contrary.  

The appellant filed her claim for DIC benefits in March 2004.  
The Board is bound by the laws enacted by Congress, and must 
find that there is no legal basis to award entitlement to 
service connection for the cause of the Veteran's death based 
upon CAD and claudication of the lower extremities 
attributable to nicotine dependence acquired in service.  
Quite simply, the controlling law and legal precedent 
dictates that the appellant has no legal entitlement to DIC 
benefits for a cause of death which is attributable to the 
Veteran's use of tobacco products during service, regardless 
of the fact that service connection had previously been 
established for a tobacco-related disease or injury.  Stoll, 
401 F.3d at 1380; Kane, 17 Vet. App. 97 (2003).

In so holding, the Board has also considered the appellant's 
legal argument that the provisions of 38 C.F.R. § 3.300(b) 
authorizes an award of secondary service connection for 
ischemic heart disease or other cardiovascular disease under 
38 C.F.R. § 3.310.  As indicated above, the provisions of 
38 U.S.C.A. § 1103(b) are intended to allow service 
connection for disease or disability which is otherwise found 
to have been incurred or aggravated during service 
independent of the in-service tobacco use.

A secondary service connection presumption is contained at 
38 C.F.R. § 3.310(c), which states that ischemic heart 
disease or other cardiovascular disease developing in a 
veteran who has service-connected amputation of one lower 
extremity at or above the knee or service-connected 
amputations of both lower extremities at or above the ankles 
will be deemed proximately due to the service-connected 
amputation or amputations.  The provisions of 38 C.F.R. 
§ 3.300(b) are intended to clarify that this secondary 
service connection presumption remains intact and not subject 
to the service connection bar of 38 U.S.C.A. § 1103(a).  See 
65 Fed. Reg. 7807-02 (Feb. 16, 2000).  

The Veteran was not service-connected for amputation of any 
part of his lower extremities.  Thus, the provisions of 
38 C.F.R. § 3.300(b) do not apply in this case.  Rather, this 
claim is controlled by 38 C.F.R. § 3.300(c) which states that 
a disability that is proximately due to or the result of an 
injury or disease previously service-connected on the basis 
that it is attributable to the veteran's use of tobacco 
products during service will not be service-connected under 
§ 3.310(a).  

As noted above, the uncontroverted medical opinions in this 
case have attributed the Veteran's CAD and claudication of 
the lower extremities being proximately due to nicotine 
dependence in service.  The Board cannot award DIC benefits 
on this basis, but will give consideration as to whether any 
cause of the Veteran's death can be deemed of service-
connected origin independent of his use of tobacco-related 
products.

The Veteran's service treatment records (STRs) do not reflect 
treatment or diagnosis for a cardiovascular disorder.  
Notably, the available chest X-ray examinations did not note 
the presence of arteriosclerosis.  The September 1971 
separation examination, which included laboratory testing, 
chest X-ray examination and an electrocardiogram, did not 
diagnose a cardiovascular disorder.

Overall, the Veteran's STRs are strong evidence against the 
appellant's claim because they show that, during service, the 
Veteran did not have the disorders that resulted in his 
death.

Post-service, the Veteran's medical records first show 
treatment and diagnosis of CAD in 1987, after investigating 
the Veteran's complaint of new onset of chest pain.  He 
subsequently underwent CABG and, years later, developed 
claudication of the lower extremities.  Notably, the Veteran 
reported a 30-35 year history of smoking 2-3 packs of 
cigarettes per day.  The Veteran suffered a CVA just prior to 
his death, which resulted in a neurologic deficit which led 
to cardiorespiratory failure and aspiration pneumonia due to 
his inability to clear his airway.

Overall, the post-service medical records provide more 
evidence against the appellant's claim because these records 
show that the conditions that caused the Veteran's death, or 
contributed to his death, did not manifest until 
approximately 15 years after his separation from active 
service.  This lapse of time between separation and the first 
record of treatment is a factor for consideration in deciding 
a service connection claim.  See Maxson v. Gober, 230 F. 3d 
1330, 1333 (Fed. Cir. 2000) (holding that it was proper to 
consider the veteran's entire medical history in determining 
if service-connection is warranted, including a lengthy 
period of absence of complaints). 

Based upon the above, the presumptive provisions concerning 
chronic diseases (here arteriosclerosis) do not apply as 
there is no evidence of the manifestation of arteriosclerosis 
within the first postservice year.

Thus, the dispositive issue on appeal concerns whether there 
is competent evidence of record suggesting a nexus between 
the cause of the Veteran's death and his active service 
and/or service-connected disabilities (independent of his 
nicotine dependence).  

On a careful review of the entire record, the Board finds no 
competent evidence of record linking the Veteran's death to 
his service and/or to a service-connected disability (other 
than the underlying CAD).  Importantly for this case, there 
is no competent evidence suggesting that the Veteran's CAD 
and/or claudication of the legs first manifested service 
and/or is causally related to any event during service other 
than nicotine dependence.  Furthermore, there is no evidence 
or suggesting that his nicotine dependence was proximately 
due to a service-connected disorder.

As to the appellant's theories as to a relationship between 
the Veteran's death and service and/or service-connected 
disability, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  See also Barfield v. Brown, 5 Vet. 
App. 8 (1993) (a lay person is not competent to opine as to 
medical cause of death).

The Board has reviewed the Veteran's statements of record 
submitted during his lifetime, and lay statements from his 
spouse.  During a VA examination in September 1993, the 
Veteran reported being told of a slight heart murmur in 1956-
7 which was asymptomatic.  Otherwise, he consistently 
described the onset of chest pain in the late 1980's and 
provided no description of persistent or recurrent symptoms 
of disability since service.  Similarly, the Veteran's spouse 
has not reported that the Veteran had any type of persistent 
or recurrent symptoms of disability since service.

Overall, none of the lay evidence in this case serves to 
identify that any conditions that caused the Veteran's death, 
or contributed to his death, were first manifest in service 
or manifest to a compensable degree within one year from 
service.  To the extent that the appellant theorizes an in-
service onset, the appellant has not demonstrated her 
expertise or training to speak to matters of medical 
diagnosis and etiology.  Thus, her opinion cannot be deemed 
competent evidence capable of supporting the claim.

In sum, the Board has considered every possible basis to 
grant this claim.  The law precludes the appellant from DIC 
benefits from any disease or disorder attributable to the 
Veteran's nicotine dependence.  Aside from the tobacco-
related cause, the Board can find no independent basis under 
VA's general laws governing service connected disorders, to 
include direct, presumptive and secondary bases, to grant 
this claim.  The STRs and post service medical records 
provide considerable evidence against the appellant's claim, 
outweighing her lay statements.  There is no competent 
evidence favorable to her claim.  Therefore, her claim for 
service connection for the cause of the Veteran's death must 
be denied.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

In this case, a pre-adjudicatory RO letter in October 2004 
notified the appellant of the types of evidence and/or 
information deemed necessary to substantiate her claim, and 
the relative developmental duties under the VCAA.  See 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In January 2008, the 
appellant was notified of the downstream issues of 
establishing a disability and effective date of award.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As the claim 
remains denied, no prejudice could accrue to the appellant 
regarding inadequate notice on the downstream issues.

In the context of a claim for DIC benefits, section 5103(a) 
notice must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  While there are particularized notice obligations 
with respect to a claim for DIC benefits, there is no 
preliminary obligation on the part of VA to conduct a pre-
decisional adjudication of the claim prior to providing a 
section 5103(a)-compliant notice.

The Board acknowledges that VA did not provide adequate 
notice per the decision in Hupp but finds that such error has 
been harmless.  In this case, there is virtually no factual 
dispute at issue in this appeal with the disposition being 
controlled by a quirk in the law which, from the appellant's 
point of view, does not seem sensible or fair.  The appellant 
has submitted a medical treatise article and an October 2004 
medical opinion from Dr. M.L.C. identifying the Veteran's 
service-connected nicotine dependence, CAD and claudication 
of the lower extremities as contributing factors in the 
Veteran's cause of death.  Notably, the October 2004 medical 
statement excluded any other potential in-service risk 
factors other than nicotine dependence as contributing to the 
Veteran's death.

The appellant is on fair notice that the provisions of 
38 U.S.C.A. § 1103 apply in this case, and has provided 
specific arguments why VA should not apply these provisions.  
This is a legal argument for which no amount of notice or 
evidence can surmount.  In the April 2009, the appellant's 
representative expressed knowledge of each service-connected 
disability and the associated disability ratings at the time 
of the Veteran's death.  In her November 2004 notice of 
disagreement, the appellant resubmitted the RO's August 2004 
rating decision which notified her that there was no evidence 
that the other service-connected disabilities contributed 
significantly to the Veteran's death.

Overall, the appellant and her representative have 
demonstrated their awareness of the evidentiary requirements, 
to include those notice concerns expressed in Hupp.  The 
record shows that the Veteran's CAD and history of nicotine 
dependence ultimately led to the ultimate cause of his death.  
It is not claimed, and is not reasonably shown, that the 
static service-connected disabilities of residuals of 
fractures of the 2nd and 3rd right toes, right calf donor site 
scar, tinnitus, resolved infectious hepatitis and left ear 
hearing loss had any bearing on the cause of Veteran's death.  

Importantly, the appellant has not argued, and the record 
does not suggest, that any notice error in this case has 
resulted in prejudicial error.  Thus, the Board finds that no 
benefit would accrue to the appellant by remanding this case 
for technical notice compliance, particularly in the absence 
of any argument that prejudicial notice has occurred.  See 
Shinseki, Secretary of Veterans Affairs v. Sanders, 556 U.S. 
___ (2009), overruling in part Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007) (holding that the claimant, and not VA, 
holds the burden of establishing prejudicial notice error).

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Veteran's STRs had been associated with the claims folder 
prior to the filing of this claim.  As a result of the 
efforts of the appellant and the RO, the record contains the 
Veteran's pertinent treatment records (including his terminal 
records).  Notably, the appellant herself submitted a copy of 
a treatment record from Dr. A.T..  The RO made two attempts 
to obtain additional records from Dr. A.T. with no success, 
and informed the appellant of the inability to obtain 
additional records in the September 2007 supplemental 
statement of the case (SSOC).  

In determining whether a medical opinion is warranted in a 
claim for DIC benefits, VA must determine if such an opinion 
is "necessary to substantiate [the appellant's] claim" or 
whether, instead, "no reasonable possibility exists that 
such assistance would aid in substantiating a claim."  Wood 
v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008).  See 
38 U.S.C.A. § 5103A(a).  Cf. 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

The Board finds that further development is not needed in 
this case with respect to the issue on appeal because no 
reasonable possibility exists that any additional assistance 
would aid in substantiating the claim.  A VA medical opinion 
was obtained in March 2004, which determined that the cause 
of the Veteran's death was an underlying generalized 
arteriosclerosis related to the service-connected CAD.  The 
medical opinion submitted by the appellant herself concurred 
with this assessment.  The previous medical opinion of record 
attributed the Veteran's CAD to nicotine dependence acquired 
in service.  

Unfortunately, the law in this case precludes an award of DIC 
on this basis as the medical evidence shows that such 
disability is attributable to the Veteran's nicotine 
dependence.  Otherwise, the record clearly documents the 
onset of the conditions leading to the cause of the Veteran's 
death more than 15 years following his separation from 
service, and there is no credible showing, or allegation, of 
persistent or recurrent symptoms of disability since service.  
The record is absent for an event, disease or injury during 
service other than nicotine dependence.  Additionally, there 
is no competent evidence even suggesting an association 
between those conditions that caused the Veteran's death and 
the Veteran's service and/or service-connected disabilities 
unrelated to nicotine dependence. 

As service and post-service records provide no credible basis 
to grant this claim, and provide evidence against the claim, 
the Board finds no basis for additional VA opinion to be 
obtained.  

In conclusion, the Board finds that no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist her in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for the cause of the Veteran's death is 
denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


